
	
		II
		112th CONGRESS
		2d Session
		S. 3665
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2012
			Mr. Kerry (for himself,
			 Mr. Inhofe, Mr.
			 Franken, Mr. Levin,
			 Mrs. Murray, Mr. Cardin, Mr.
			 Blumenthal, Mr. Begich,
			 Mr. Rockefeller, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to provide
		  information to foster youth on their potential eligibility for Federal student
		  aid.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Foster Youth Higher Education
			 Opportunities Act.
		2.Informing foster
			 youth of their potential eligibility for Federal student aidSection 483 of the Higher Education Act of
			 1965 (20 U.S.C. 1090) is amended by adding at the end the following:
			
				(i)Informing
				foster youth of their potential eligibility for Federal student
				aidThe Secretary shall
				inform each student who indicates on a FAFSA form, in either paper or
				electronic format, that the student is a foster youth or was in the foster care
				system of the student's potential eligibility for Federal student aid,
				including the specific Federal programs under which such student may be
				eligible to receive assistance such as the John H. Chafee Foster Care
				Independence Program under section 477 of the Social Security Act (42 U.S.C.
				677).
				.
		3.Information for
			 foster youth on Department websiteSection 485E(b) of the Higher Education Act
			 of 1965 (20 U.S.C. 1092f(b)) is amended by adding at the end the
			 following:
			
				(5)Information for
				foster youth on department websiteThe Secretary shall include on the
				Department's website information for foster youth regarding such youth's
				potential eligibility for Federal student aid, including the specific Federal
				programs under which such youth may be eligible to receive
				assistance.
				.
		
